DETAILED ACTION
The office action is a response to the amendment filed on 10/09/2020 in which claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following prior art references are considered by the examiner as most similar to the instant invention:
a.	Gerber et al. US 2009/0296714 A1 which discloses virtual routing and forwarding tables for MPLS-based VPN, a first PE router has a VRF table referencing CE routers via VPN, the second PE router has VRF table referencing first PE router and any CE routers couple to VPN via the second PE router, PE routers are communicated each other via VPN. Each PE router has an associated VRF table. However, the reference Gerber does not disclose comparing primary multipoint mesh VPN database to different multipoint mesh VPN databases if either the underlay addresses and VPN network addresses for other nodes are missing from primary multipoint mesh VPN database, adding the underlay addresses and VPN network addresses to the primary multipoint mesh VPN database, establishing the multipoint mesh VPN network with the other nodes using the VPN addresses respectively without relying on hub.
b.	SYVANNE et al. US 2019/0253393 A1 which discloses each VPN node has full and up-to-date knowledge of other VPN nodes, fetching, by the first node from the VPN broker, information regarding one or more other nodes of VPN. However, SYVNNE does not disclose comparing primary multipoint mesh VPN database to different multipoint mesh VPN databases if either the underlay addresses and VPN network addresses for other nodes are missing from primary multipoint mesh VPN database, adding the underlay addresses and VPN network addresses to the primary multipoint mesh VPN database, establishing the multipoint mesh VPN network with the other nodes using the VPN addresses respectively without relying on hub”.
c.	Ramamoorthi et al. US 2020/0252234 A1 which discloses creating full mesh of tunnels so that each point has communication to all other end points, creating tunnel between spoke devices to bypass routing traffic through hub devices, communicating between the first and second spoke devices based on updating routing tables. However, the reference Ramamoorthi does not disclose storing different multipoint mesh VPN database from other nodes at primary nodes., comparing primary multipoint mesh VPN database to different multipoint mesh VPN databases if either the underlay addresses and VPN network addresses for other nodes are missing from primary multipoint mesh VPN database, adding the underlay addresses and VPN network addresses to the primary multipoint mesh VPN database, establishing the multipoint mesh VPN network with the other nodes using the VPN addresses respectively without relying on hub.

5.	The cited prior arts fail to teach or suggest “comparing primary multipoint mesh VPN database to different multipoint mesh VPN databases if either the underlay addresses and VPN network addresses for other nodes are missing from primary multipoint mesh VPN database, adding the underlay addresses and VPN network addresses to the primary multipoint mesh VPN database, establishing the multipoint mesh VPN network with the other nodes using the VPN addresses respectively without relying on hub”, in combination with other limitations, as specified in the independent claims 1 and 12.
Claims 2-11 are allowed because they further limit claim 1.
Claims 13-20 are allowed because they further limit claim 12.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.    

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M. AUNG whose telephone number is (571)270-02.  The examiner can normally be reached on Monday through Friday, 8; 00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452